Citation Nr: 1101526	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  07-21 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of service connection for a low back 
disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to December 
1994.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a Board hearing at the RO in Waco, Texas 
in January 2010.  This transcript has been associated with the 
file.

Also at the January 2010 Board hearing, the Veteran submitted 
additional evidence.  However, the Veteran and his representative 
waived RO review of this evidence and therefore, Board 
adjudication of the current appeal may go forward without 
remanding the appeal for a supplemental statement of the case.  
See 38 C.F.R. § 20.1304(c)(2010).


FINDINGS OF FACT

1.  An unappealed July 1995 rating decision denied the Veteran's 
claim of service connection for a low back disability.

2.  Evidence received since the July 1995 rating decision is 
neither cumulative nor redundant and raises a reasonable 
possibility of substantiating the Veteran's claim of service 
connection for a low back disability.

3.  The evidence is in relative equipoise as to whether the 
Veteran's current low back disability is causally related to his 
military service.
CONCLUSIONS OF LAW

1.  The July 1995 rating decision which denied the Veteran's 
claim of service connection for a low back disability is final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

2.  Evidence received since the July 1995 rating decision is new 
and material and the Veteran's claim of entitlement to service 
connection for a low back disability is reopened.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).

3.  Service connection is established for a low back disability.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA 
applies to the instant appeal.

Inasmuch as the determination below constitutes a full grant of 
the claim, there is no reason to belabor the impact of the VCAA 
on this matter, since any error in notice content or timing or in 
the duty to assist is harmless.  

New and Material Evidence

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally 
disallowed claim when "new and material" evidence is presented 
or secured with respect to that claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 
140 (1991).  "New evidence" means evidence not previously 
submitted to agency decision makers, and "material evidence" 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The 
new and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The RO denied the Veteran's claim for a low back disability in 
July 1995 due to lack of evidence of a current disability.  The 
Veteran was notified of this decision and did not appeal it.  
Thus it is final.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.302, 
20.1103.

The evidence received since the July 1995 RO decision includes a 
VA examination report, private treatment records, a private 
medical nexus opinion, and buddy statements.  Significantly, the 
December 2006 VA examination report diagnoses the Veteran with 
chronic lumbosacral strain with degenerative changes and central 
disc protrusion at L5-S1, and a January 2010 statement by the 
Veteran's private physician, G.C., M.D., relates the Veteran's 
back disability to service.  This evidence is new, as it was not 
previously of record at the time of the July 1995 rating 
decision.  It is also material because it relates directly to 
unestablished facts necessary to substantiate the claim, i.e., a 
current disability and a nexus between that current disability 
and his service.  Therefore, new and material evidence having 
been submitted, the claim is reopened.

Service Connection 

The Veteran contends that he has a low back disability as a 
result of two in-service incidents, namely injuring his back at a 
basketball game and then again when he was helping collapse a 
large tent and felt a pop in his back.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010). 

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999) and Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009).

In the instant case, there is medical evidence demonstrating that 
the Veteran has a low back disability.  On VA examination in 
December 2006, the Veteran was diagnosed with chronic lumbosacral 
strain with degenerative changes and central disc protrusion at 
L5-S1.  The first Hickson element has clearly been satisfied.

Service treatment records also reflect treatment for low back 
pain on four occasions: twice in August 1987 following a 
basketball injury, in December 1993 after helping collapse a tent 
pole, and again in May 1994.  The Veteran also reported recurrent 
back pain in a March 1989 Report of Medical History.  The second 
Hickson element has therefore also been met.

The key question is the final Hickson element, medical nexus.  
There are of record two medical opinions concerning the etiology 
of the Veteran's low back disability: that of the December 2006 
VA examiner, and that of Dr. G.C.  After reviewing the Veteran's 
claims file and conducting a physical examination of the Veteran, 
the VA examiner opined that "it is less likely than not that 
[the Veteran's] current back trouble is related to the military 
service."  The examiner noted that the Veteran's in-service 
incidents were independent soft tissue injuries, and that he was 
unable to relate the Veteran' current disability to any one of 
them in particular. 

Dr. G.C., on the other hand, arrived at the opposite conclusion, 
opining that the Veteran's low back disability was related to the 
Veteran's in-service injuries.  Dr. G.C.'s opinion appears to be 
based not only on the Veteran's statements and review of 
pertinent service treatment records, but on a five-year history 
of treatment of the Veteran.  

After reviewing the opinion of the December 2006 VA examiner and 
the opinion of Dr. G.C. in light of the Veteran's entire medical 
history, the Board finds each opinion to be of equal probative 
value.  

Accordingly, the Board finds that the evidence of record is in 
relative equipoise as to whether the Veteran's current low back 
disability is causally related to his period of active duty.  
Therefore, resolving any doubt in the Veteran's favor, the third 
Hickson element has also been satisfied.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  Service 
connection for a low back disability is therefore warranted.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disability is 
reopened.

Service connection for a low back disability is granted.  



______________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


